[Cite as Frank Novak & Sons, Inc. v. A-Team, L.L.C., 2014-Ohio-1730.]



                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 100393



                        FRANK NOVAK & SONS, INC.
                                                         PLAINTIFF-APPELLEE

                                                   vs.


            A-TEAM, L.L.C., D.B.A. SERVICEMASTER

                                                         DEFENDANT-APPELLANT



                                  JUDGMENT:
                            REVERSED AND REMANDED


                                       Civil Appeal from the
                                       Berea Municipal Court
                                      Case No. 13 CVF 01074

        BEFORE:          E.A. Gallagher, J., Keough, P.J., and McCormack, J.

        RELEASED AND JOURNALIZED:                          April 24, 2014
ATTORNEY FOR APPELLANT

Kevin J. Kelley
Porter Wright Morris & Arthur
925 Euclid Avenue
Suite 1700
Cleveland, Ohio 44115


ATTORNEYS FOR APPELLEE

Keith R. Kraus
Grant J. Keating
Dworken & Bernstein Co., L.P.A.
60 South Park Place
Painesville, Ohio 44077
EILEEN A. GALLAGHER, J.:

             {¶1} Defendant-appellant, A-Team L.L.C., appeals the denial of its motion to

dismiss by the Berea Municipal Court. For the following reasons, we reverse and

remand.

             {¶2} On March 18, 2013, a judgment was rendered by the Cuyahoga County

Court of Common Pleas in favor of plaintiff-appellee Frank Novak & Sons, Inc. and

against A-Team L.L.C. in the amount of $37,158.82, plus costs of $497. The certified

judgment was transferred to Berea Municipal Court on May 13, 2013. Frank Novak &

Sons, Inc. filed a praecipe for levy seeking execution on all equipment, fixtures,

furnishings, antiques, inventory, cash and three motor vehicles located at A-Team

L.L.C.’s place of business. The municipal court held an exemption hearing on July 24,

2013, and issued a magistrate’s finding that A-Team L.L.C. was not entitled to any

exemptions and that Frank Novak & Sons, Inc. was to proceed with levy according to

law. On August 5, 2013, A-Team L.L.C. filed a motion to dismiss the case and stay the

magistrate’s finding on the grounds that Berea Municipal Court lacked subject matter

jurisdiction to proceed with the action.1 The trial court denied the motion to dismiss on

August 8, 2013, and A-Team L.L.C. appeals presenting the following sole assignment of

error:




         A-Team L.L.C. also filed an objection to the magistrate’s finding on the same grounds.
         1
       The Berea Municipal Court erred in denying defendant’s motion to dismiss

       as the Berea Municipal Court lacks subject matter jurisdiction in this

       matter.

       {¶3} We review a trial court’s decision on a Civ.R. 12(B)(1) motion to dismiss

for lack of subject matter jurisdiction under a de novo standard of review. Bank of Am.

v. Macho, 8th Dist. Cuyahoga No. 96124, 2011-Ohio-5495, ¶ 7, citing Crestmont

Cleveland Partnership v. Ohio Dept. of Health, 139 Ohio App.3d 928, 936, 746 N.E.2d

222 (10th Dist.2000).

       {¶4} A municipal court’s monetary jurisdiction is statutorily defined in R.C.

1901.17, which provides in relevant part:

       A municipal court shall have original jurisdiction only in those cases in

       which the amount claimed by any party, or the appraised value of the

       personal property sought to be recovered, does not exceed fifteen thousand

       dollars, except that this limit does not apply to the housing division or

       environmental division of a municipal court.

       {¶5} In regards specifically to the collection of judgments, R.C. 1901.18(A)(5)

provides that “subject to the monetary jurisdiction of municipal courts set forth in section

1901.17 of the Revised Code,” a municipal court has original jurisdiction “[i]n any

action or proceeding to enforce collection of * * * judgments rendered by any court

within the territory to which the municipal court has succeeded * * *.”
        {¶6} The question of whether R.C. 1901.17 denies a municipal court jurisdiction

to order execution on a certified judgment that exceeds fifteen thousand dollars has been

answered in the negative by at least three other districts.   In a situation analogous to this

case, the First District Court of Appeals held that “[a] municipal court has the power to

enforce a certified judgment of a common pleas court only in instances where the

judgment certified or transferred does not exceed the municipal court’s monetary

jurisdiction as set forth in R.C. 1901.17.” Bowling v. Stafford & Stafford Co., L.P.A.,

1st Dist. Hamilton Nos. C-070606 and C-070648, 2008-Ohio-3768, ¶ 7.

        {¶7} Similarly, the Second District analyzed the issue in great detail in Aselage

v. Lithoprint Ltd., 2d Dist. Montgomery No. 23527, 2009-Ohio-7036. The Aselage court

noted that R.C. 2329.02 allows for any judgment issued in a court of record to be

transferred to any other court of record and for proceedings for collection to be had on

such judgment the same as if it had been issued by the transferee court. Aselage further

noted that R.C. 1901.17 and 2329.02 were both adopted in the same legislative bill in

1953.    Id. at ¶ 21.   The Aselage court found that R.C. 1901.17 is a “special provision,”

being limited to the municipal courts, while R.C. 2329.02 being applicable to all courts

of record, is a “general provision.” Id. at ¶ 21.      The Second District concluded that

R.C. 2329.02 contains no manifest intent that it prevail over R.C. 1901.17. Therefore,

to the extent that both sections may apply to the issue concerned and in that respect

present an irreconcilable conflict, R.C. 1901.17, the more specific provision prevails

over the more general pursuant to R.C. 1.51.          Id. at ¶ 21; see also Transamerica
Commercial Fin. Corp. v. Mid-America Marine, Inc., 11th Dist. Ashtabula No.

92-A-1720, 1993 Ohio App. LEXIS 3583 (July 16, 1993) (holding that R.C. 2390.02

confers upon municipal courts the power in aid of execution proceedings to issue all

necessary orders for the benefit of judgment creditors as well as the power to receive

transfer of judgments for these purposes from other courts of record, but only in those

instances where the judgment transferred does not exceed the monetary jurisdiction of

R.C. 1901.17).

       {¶8} We agree with the above authority and find that the Berea Municipal Court

lacked subject matter jurisdiction over the certified judgment in this instance.

       {¶9} The judgment of the Berea Municipal Court is reversed, and the case is

remanded to the Berea Municipal Court for further proceedings consistent with this

opinion.

       It is ordered that appellant recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
TIM McCORMACK, J., CONCUR